Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed January 19, 2021 is acknowledged and has been entered.  Applicant’s amendment to the abstract is also acknowledged and has been entered.  Claims 5-8 have been amended.  Currently, claims 5-13 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn. 
3.	In light of Applicant’s amendment and arguments, the rejection of claims 5-13 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ortyn et al. (US 2009/0190822 A1), is hereby, withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

4.	Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is vague and indefinite in reciting, “adding the sample and at least one reagent to a cuvette” in line 3 because it fails to clearly define what is encompassed in the recitation of reagent.  Does Applicant intend the “at least one reagent” to label the cell intended to be identified such as its cell surface antigen in a) and/or its nuclear material; and should the label be fluorescent so as to be imaged by a fluorescent microscope in claim 6? 
Claim 8 is ambiguous in relation to claim 5 from which the instant claim depends in reciting “imaging reference particles” because it is unclear what essential structural and/or functional cooperative relationship exists between the instant “reference particles” and the components recited in claim 5.  Does Applicant intend the reference particles as reference standards to which the cell in the sample containing a plurality of cells is compared for purposes of identification of the cell?  See also claims 9, 10, 12, and 13.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


	This rejection is maintained for reasons of record.

6.	Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,494,521. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions teach and recite a method of identifying a cell in a cell sample combined with a reagent and contained in a cuvette which is imaged using an image sensor, wherein images of the sample are obtained in a non-flowing manner; and wherein images of the cells in the sample determine a) the presence of a cell surface antigen, amount of a cell surface antigen or cell size; b) nuclear size or nuclear shape; and c) quantitative cell light scatter; wherein the combination of information of steps a), b), and c) is used to identify the cell in the cell sample.  
	This rejection is maintained for reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 5-7 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ravkin et al. (US 2003/0104494). 
Ravkin et al. teach a method for identifying a cell in a sample having a plurality of cells contained in a cuvette 112 (sample chamber of a sample holder) of an imaging system.  The imaging system as taught by Ravkin et al. is effective to provide light from an illumination source to simultaneously provide both epi-illumination and trans-illumination to the cell sample in the cuvette (Abstract; [0031, 0037, 0047] Figure 5; Figure 6).  
Ravkin et al. teach adding the cell sample and at least one reagent (different cell labels and assay reagents) to the cuvette ([0068]; Figure 12).  Ravkin et al. teach that the cuvette comprises an optically transmissive floor (top surface of the microwell plate 112) that is placed on a platform 120 through which light from light source enters and passes through to an imaging sensor system which includes a luminescence (fluorescence) microscope 118 or scanner; and wherein the platform moves relative to the imaging sensor ([0084-0087, 0092, 0093]; Figure 5). In accordance to the teaching of Ravkin et al., the cuvette has an outer surface that is concave in structure configured 
Ravkin et al. teach imaging the cells using the image sensor so as to determine a) presence and/or amount of cell surface antigen (cell surface receptor) and/or cell size (cell with phenotype change or physical change); b) nuclear size and/or shape (nucleic acid with phenotype change or physical change); and c) quantitative of cell light scatter; and wherein the combination of imaged information from a), b), and c) is used to identify the cell among a plurality of cells held in a non-flowing manner in the sample holder [0068-0073, 0087].  
At least a portion of the cuvette comprises an optically transmissive material (optically absorbent material) having (i) an optically transmissive surface and (ii) a reflective surface (Figure 5) so that light path from the illumination source 116 passes through the cuvette to the detector 118.  The optically transmissive surface and the reflective surface are shaped and positioned so as to be effectively configured so that light passing through the optically transmissive surface simultaneously provides both epi-illumination (light path from the light source 116’ which passes through the microplate to the sample holder with sample chambers/wells and reflected to the detector) and trans-illumination (light path from the light source 116 which passes .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 9, 10, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravkin et al. (US 2003/0104494) in view of Bahatt et al. (US 2007/0035818 A1) and further in view of Ortyn et al. (US 2009/0190822 A1). 
Ravkin et al. is discussed supra.  Ravkin et al. differ from the instant invention in failing to teach imaging reference particles or microspheres. 
Bahatt et al. disclose a method for spectrally imaging samples contained in a cuvette (array of chambers) of a sample holder in a static, non-flowing manner and operatively disposed in an examination area relative to an imaging system [0068]. (Abstract; [0019]; Figure 16, Figure 17).  Bahatt et al teach preparing cell samples using a plurality of stains (one, two or more dyes) including a “first” nucleic acid stain and luminophores (i.e. second stain) to label antigens and proteins present in the cells [0121, 0176].  The examination area of the imaging system is illuminated by an illumination source and imaged by a detector for emitted light dispersed by the emission optics [0068].  The sample holder can have any suitable shape and size to reduce or increase the angle of light emission from samples disposed in the wells [0073] and to provide trans-illumination and epi-illumination to the sample, wherein the illumination source 642 is positioned to illuminate so that light 684 enters only one side of the sample holder 688 [0078].  Bahatt et al. specifically teach imaging particles or microspheres (beads) present in a sample [0049].
	Although Bahatt et al. does not teach reference particles, Ortyn et al. teach assaying cells and using reference particles or microspheres as reference standards [0017, 0082].  
.  

Response to Arguments
9.	Applicant’s arguments with respect to claims 5-13 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 12, 2021